            Case 1:20-cv-00468-UNA Document 5 Filed 07/13/20 Page 1 of 2
                                                                                         FILED
                                                                                               7/13/2020
                                                                                    Clerk, U.S. District & Bankruptcy
                                                                                    Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

TIMOTHY PARHAM,                                       )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )      Civil Action No. 20-0468 (UNA)
                                                      )
CHARLES RETTIG.                                       )
                                                      )
                       Defendant.                     )

                                    MEMORANDUM OPINION

       The Court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Even pro se litigants, however, must comply with the Federal Rules of

Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal

Rules of Civil Procedure requires that a complaint contain a short and plain statement of the

grounds upon which the Court’s jurisdiction depends, a short and plain statement of the claim

showing that the pleader is entitled to relief, and a demand for judgment for the relief the pleader

seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give fair notice

to the defendants of the claim being asserted, sufficient to prepare a responsive answer, to

prepare an adequate defense and to determine whether the doctrine of res judicata applies.

Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). It is apparent that plaintiff’s complaint

accomplishes none of these goals.

       Plaintiff alleges that the Internal Revenue Service has “used the transmitting utility

TIMOTHY JAMES PARHAM™ and [his] copyrighted name Timothy Parham© without [his]

permission and without compensating [him] monetarily as outlined in private TRUST documents
          Case 1:20-cv-00468-UNA Document 5 Filed 07/13/20 Page 2 of 2




attached to [his] revocable living trust and UCC-1 financial statement[.]” Am. Compl. at 1. He

purports to allow the Internal Revenue Service to “steal any amount as long as [it] agree[s] to

repay one-thousand (1000) times the amounts that [it has] deducted from [plaintiff’s] wages

retroactively.” Id. at 1-2. Missing from the complaint, as amended, is a statement of a

cognizable claim or a basis for the Court’s jurisdiction. Because the complaint fails to comply

with Rule 8(a), the Court will dismiss it without prejudice.

       An Order consistent with this Memorandum Opinion is issued separately.



DATE: July 13, 2020                                  /s/
                                                     JAMES E. BOASBERG
                                                     United States District Judge
